— Order dismissing the second amended complaint as to certain defendants unanimously reversed, without costs of this appeal to any party, and motion denied, without costs and without prejudice to the right to renew in accordance with the memorandum. Memorandum: See our Memorandum in Hayes v. Utica Mutual Ins. Co. (16 A D 2d 732) decided herewith. We also add that this same motion had originally been denied as to these defendants. The motion which resulted in this order was not for reargument but was a completely new motion, and nothing new or additional was submitted or added. Nevertheless Special Term granted the motion which previously had been denied. This, of course, was improper. (Appeal from order of Oneida Special Term dismissing the second amended complaint.) Present — Williams, P. J., Goldman, McClusky and Henry, JJ.